Plaintiff is collaterally estopped from asserting the allegations underlying his causes of action for false arrest, malicious prosecution and defamation, having unsuccessfully litigated the very same facts in his Federal court action for civil rights violations (Kaufman v Eli Lilly & Co., 65 NY2d 449, 455; Zar*392cone v Perry, 78 AD2d 70, 77-79, affd 55 NY2d 782, cert denied 456 US 979). Moreover, except for plaintiffs claim for false arrest as against the municipal defendants, we also agree with the IAS Court that the action is, in any event, time-barred. Concur — Murphy, P. J., Milonas, Rosenberger, Ross and Mazzarelli, JJ.